DETAILED ACTION
Claims 1-20 are cancelled. claims 21-40 are new. Claims 21-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, provisional Application No. 62/547,339 and provisional Application No. 62/555,584, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, these provisional applications do not provide adequate support for training topologies in a “temporarily overlapping manner” as recited in claim 40.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraphs [0005]-[0006]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 10/31/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document “Services Overview” (Cite No. 2) does not specify a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 11: “BIOS 933”, “Non-Removable Non-Vol. Memory Interface 940”, “941”, “Operating System 944”, “Application Programs 945”, “Other Software 946”, “Program Data 947”, “Removable Non-Vol. Memory Interface 950”, “USB 951”, and “Remote Application Programs 985”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The instant application a continuation in part of U.S. Patent Application No. 15/417,056 which is now U.S. Patent No. 10,671,938 B2 issued on 06/02/2020. Both the patent number and the issue date must be disclosed in the first paragraph of the specification and/or the application data sheet.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections. 
The use of the terms JAVA and PYTHON, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 40, the original disclosure filed on 08/16/2018 does not provide any description regarding training topologies in a “temporarily overlapping manner”. As such, the phrase “temporarily overlapping manner” introduces subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Consequently claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “productive” in claims 24, 33, and 39 is a relative term which renders the claim indefinite. The term “productive” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, it is not clear how to ascertain an algorithm as being “productive” for solving a problem; an algorithm that fully solves a problem, an algorithm that solves some aspects of a problem, or an algorithm that solves a few aspects of a problem can all be considered as being productive or non-productive in a relative manner.
For the following analysis, the Examiner will consider any type of algorithm that produces any amount of solution to a problem as being a “productive” algorithm.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 21: Claim 21 is directed to a computing device hosting an artificial intelligence (Al) engine, the computing device comprising: a processor; and a memory holding instructions executable by the processor to display a user interface to supply information to and/or receive information from the Al engine; receive, via the user interface, a submission requesting to generate and train an Al model; based upon the submission, choose one or more dynamic programming training algorithms from a library of algorithms to automatically assemble and build a first learning topology for a first aspect of the Al model; based upon the submission, choose one or more policy optimization algorithms from the library of algorithms to automatically assemble and build a second learning topology for a second aspect of the Al model; obtain training data; and train the Al model using the training data to generate and provide a trained Al model.
Based upon consideration of all of the relevant factors with respect to claim 21 as a whole, the claim is determined to be directed to a judicial exception (i.e. an abstract idea).
Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP §2111. 
Based on the specification’s definition of “artificial intelligence (AI) engine” as meaning that a collection of software modules (e.g. an AI compiler module, an instructor module, a hyperlearner module, etc.), and the plain meaning of the other terms, the broadest reasonable interpretation of claim 21 is a computing device comprising a processor and a memory to: display a user interface, receive submission data, choose a training algorithm, choose an optimization algorithm, obtain training data, and train an AI model using the training data. No particular utilization of the training algorithm, the optimization algorithm and/or the trained AI model are required; i.e., the computing device only collects data, chooses algorithms, and manipulates an AI model’s data. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP §2106.03. The claim recites at least one component of a computing device, including a processor and a memory. Thus, the claim is to a system, which is one of the statutory categories of invention.
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the limitations “receive information from the AI engine”, “based upon the submission, choose one or more dynamic programming training algorithms from a library of algorithms to automatically assemble and build a first learning topology for a first aspect of the Al model”, “based upon the submission, choose one or more policy optimization algorithms from the library of algorithms to automatically assemble and build a second learning topology for a second aspect of the Al model”, “obtain training data”, and “Application No. 16/104,044Docket No. 800116A-US-CIPtrain the Al model using the training data to generate and provide a trained Al model” recited in claim 21 can be performed mentally by observing information provided on a user interface, mentally choosing particular algorithms, observing training data, and manipulating an AI model’s data based on the observed training data. Such observations, judgements, and data manipulations are classified under “mental processes” abstract grouping. See MPEP §2106.04(a)(1).
Accordingly, claim 21 does recite a judicial exception (i.e. an abstract idea).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
In this case, the additional elements are: (i) “a computing device”, (ii) “an artificial intelligence (AI) engine”, (iii) “a processor”, (iv) “a memory holding instructions executable by the processor”, (v) “display a user interface to supply information to”, and (vi) “receive, via the user interface, a submission requesting to generate and train an Al model”.
Regarding the limitations (i), (iii) and (iv), these limitations are directed a generic computing device comprising a processor and a memory, which is nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device does not affect this analysis. See MPEP 2106.05(I). Thus, the limitations (i), (iii), and (iv) fail to integrate the judicial exception into a practical application in a meaningful manner
Regarding the limitations (ii), (v), and (vi), these limitations are directed to utilizing a user interface to supply information to an AI engine and receive information from the user interface to train an AI model, in a general non-specific manner. Such information presentation and reception by a user interface for training an AI model utilizing an AI engine are conventional and well-known concepts in the art as described by the Applicant in the background section of the specification. As such, the limitations (ii), (v), and (vi) fail to integrate the judicial exception into a practical application.
These additional elements, in combination, also fail to integrate the judicial exception into a practical application since utilizing a generic computing device with a processor and a memory to present a user interface to supply and receive information for an AI model utilizing an AI engine is nothing more than an attempt to generally link the use of the judicial exception to a generic computer with a user interface for training an AI model in a conventional manner.
Consequently, the additional elements recited in limitations (i)-(vi), both individually and in combination, fail to integrate the judicial exception as a whole into a practical application in a meaningful manner.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As discussed above with respect to Step 2A Prong Two, the additional elements (i)-(vi), both individually and in combination, are directed well-known and conventional concepts in the art as described in the background section of the instant application; i.e. utilizing a generic computing device with a processor and a memory to present a user interface to supply and receive information for an AI model. Therefore, the additional element (i)-(vi) does not add an inventive concept to claim 21.
Therefore, claim 21 as a whole does not amount to significantly more than the judicial exception.
Consequently, claim 21 is not eligible.

	
With respect to claims 22-30: Claims 22-30 are rejected under 35 U.S.C. 101 because:
Claim 22 is directed to training AI models and aspects utilizing training data which is a form of an abstract idea (i.e. data manipulation).
Claim 23 is directed to receiving data submission in a particular format which is a form of an abstract idea (i.e. data observation).
Claim 24 is directed to receiving data submission in a particular format, identifying topologies and algorithms, and building topologies which are forms of abstract ideas (i.e. data observation and manipulation).
Claim 25 is directed to how to choose the algorithms which is a form of an abstract idea (i.e. judgement).
Claim 26 is directed to identifying particular types of conventional and well-known algorithms which fails to integrate the judicial exception to a practical application and/or an inventive concept.
Claim 27 is directed to a data manipulation operation which is a form of an abstract idea.
Claims 28-30 identify conditions for choosing particular algorithms which is a form of an abstract idea (i.e. data judgement).
Consequently, claims 22-30 as a whole does not amount to significantly more than the judicial exception and are ineligible under 35 U.S.C. §101.

With respect to clams 31-38: Claims 31-38 are directed to a method corresponding to the active functions implemented by the computing device disclosed in claims 21-22, 24-28, and 30, respectively. Due to similar reasons presented above with respect to claims 21-22, 24-28, and 30, claims 31-38 are determined to be directed to an abstract idea without significantly more and are rejected under 35 U.S.C. §101 accordingly.

With respect to claims 39-40: Claim 39 is directed to a method corresponding to the active functions implemented by the computing device disclosed in claims 21-22 and 24. Due to similar reasons presented above with respect to claims 21-22 and 24, claim 39 is determined to be directed to an abstract idea without significantly more. Furthermore, claim 40 is identifies how the topologies are trained which is an abstract idea (i.e. data manipulation). Therefore, claims 39-40 are rejected under 35 U.S.C. §101 as being directed to an abstract idea without significantly more.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levine et al. (US 2019/0232488 A1) discloses implementing deep reinforcement learning for robotic manipulations utilizing off-policy deep Q-function algorithms, such as the Deep Deterministic Policy Gradient algorithm (DDPG).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194